DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 10/27/2020.  Claims 4-13, 15-16 have been cancelled.  Claims 1-3, 14, 17-24 are pending.  Claims 3 and 21 have been amended.  Claims 1-3, 14, 17-24 are examined herein.  
Applicant’s amendment to the claims have rendered the 112 rejections of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the double patenting and 103 rejections of the last Office Action have been fully considered and found persuasive, therefore hereby withdrawn.	
The following new rejections will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 14, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,707,207 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims recite a method of treating autism associated with Desulfovibrio overgrowth in a patient by administering aztreonam, beta-lactamase inhibitor, and probiotic, wherein aztreonam is a well-known non-absorbable antibiotic.

Claims 1-3, 14, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,130,614 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims recite a method of treating autism associated with Desulfovibrio overgrowth in a patient by administering aztreonam, beta-lactamase inhibitor, and probiotic, wherein aztreonam is a well-known non-absorbable antibiotic.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 14, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of treating autism associated with Desulfovibrio overgrowth in a patient by administering vancomycin, does not reasonably provide enablement for all non-absorbable antibiotics.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547, the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the breadth of the claims; (4) the amount of direction or guidance presented; (5) the predictability or unpredictability of the art; (6) the relative skill of those in the art; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The Nature of the Invention:  The rejected claims are drawn to an invention which pertains to a method of treating autism associated with Desulfovibrio overgrowth in a patient by administering any and all non-absorbable antibiotics.
(2) State of the Prior Art:  The state of the art regarding treating autism is known, however autism associated with Desulfovibrio overgrowth is novel.
(3) Breadth of Claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The claims encompass any and all non-absorbable antibiotics.  
(4) Guidance of the Specification:  The guidance of the specification as to the non-absorbable antibiotics is limited to aztreonam, kanamycin, vancomycin, gentamicin, and other aminoglycosides.  
(5) The Predictability or Unpredictability of the Art:  The invention is directed to an unpredictable art since these antibiotics must penetrate the intestinal mucosa to eradicate the Desulfovibrio.
(6) The Relative Skill of those in the Art:  One of ordinary skill in the art does not know how to treat autism associated with Desulfovibrio overgrowth in a patient by administering any and all non-absorbable antibiotics.
(7) Working Examples:  The specification is limited to examples involving vancomycin.  
(8) The Quantity of Experimentation Necessary:  The specification fails to provide support for the method of treating autism associated with Desulfovibrio overgrowth in a patient by administering any and all non-absorbable antibiotics.  Nor does it provide information to practice the claimed invention, absent undue experimentation.  Genetech, 108 F. 3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627